DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-8, filed April 22, 2022, with respect to claims 1 and 3-11 have been fully considered and are persuasive.  The rejection of February 17, 2022 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or render obvious an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“a hardware processor that: 
obtains first information on a first speed of the second rotatable member in the separated state and second information on a second speed of the second rotatable member in the pressed state, 
obtains a change in speed of the second rotatable member between the first and second speeds based on the first and second information, 
based on the change in speed, determines a speed of the second rotatable member at which the second rotatable member has a surface speed equal to a surface speed of the first rotatable member, and 
sets the determined speed as a target speed of the second rotatable member,” [emphasis added]. Claims 3-11 are considered allowable by virtue of their dependence on claim 1.
Ikeda US Pub. 2013/0084086 and Tomioka et al. US Pub. 2011/0129241 teach speed control for the intermediate belt and the transfer belt, but fail to teach or suggest obtaining a change in speed of the second rotatable member between the first and second speeds based on the first and second information, based on the change in speed, determines a speed of the second rotatable member at which the second rotatable member has a surface speed equal to a surface speed of the first rotatable member, and sets the determined speed as a target speed of the second rotatable member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793. The examiner can normally be reached Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica L Eley/Examiner, Art Unit 2852